Case 1:20-cv-00266-GZS Document 21 Filed 09/01/21 Page 1 of 1                     PageID #: 1698




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 VICTORIA D.,                                )
                                             )
                       Plaintiff,            )
                                             )
 v.                                          ) Docket no. 1:20-cv-00266-GZS
                                             )
 KILOLO KIJAKAZI, Acting                     )
 Commissioner of Social Security,            )
                                             )
                                             )
                       Defendant.            )


                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       On August 17, 2021, the United States Magistrate Judge filed with the Court his Report &

Recommended Decision (ECF No. 20). No objections have been filed. Thus, this Recommended

Decision is hereby AFFIRMED.

       It is therefore ORDERED that the Commissioner’s administrative decision is

AFFIRMED.

       SO ORDERED.

                                                   /s/ George Z. Singal
                                                   United States District Judge

Dated this 1st day of September, 2021.
